TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       444444444444444
                                      NO. 03-05-00713-CV
                                       444444444444444


                                  Barry C. Dockery, Appellant

                                                 v.

                                     State of Texas, Appellee


44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. FM204655, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               Because the clerk’s record does not contain a final judgment from the trial court’s

hearing on September 14, 2005, and the trial court’s decision is not final and appealable, this Court

is without jurisdiction. In the absence of a final judgment or otherwise appealable order, we may

not exercise appellate jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001).

               Accordingly, we dismiss this appeal for lack of jurisdiction.




                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 19, 2006